ROBERTSON, Presiding Judge.
This is an appeal from a proceeding to modify a divorce decree.
The husband contends on appeal that the trial court abused its discretion by failing to retroactively terminate the husband’s alimony obligation.
Our supreme court has held, and it is well-settled law in this state, that past-due installments of alimony “become a debt of record, a vested estate of the wife beyond the power of the court to destroy, whatever the hardship to the petitioner. The trial court’s jurisdiction to modify the decree is limited to its prospective operation.” Whitt v. Whitt, 276 Ala. 685, 688,166 So.2d 413, 416 (1964). See also Cartron v. Cartron, 565 So.2d 656 (Ala.Civ.App.1990); Waltman v. Waltman, 528 So.2d 867 (Ala.Civ.App.1988). The judgment is affirmed.
Due to the hardships suffered by the husband, the wife’s request for an attorney’s fee is denied.
AFFIRMED.
THIGPEN and RUSSELL, JJ., concur.